Citation Nr: 0638462	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  98-20 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for a lumbosacral 
strain, postoperative laminectomy, currently evaluated at 20 
percent disabling.

2.  Entitlement to an initial evaluation in excess of 20 
percent for left lumbosacral radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from December 1988 
to April 1990.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.


FINDINGS OF FACT

1.  From January 1, 1998 to October 1, 1998, the veteran's 
lumbosacral strain, postoperative laminectomy (lumbar spine 
disability), was manifested by pain and limited range of 
motion.

2.  On and after October 1, 1998, and prior to September 26, 
2003, the veteran's lumbar spine disability was manifested by 
moderate limitation of lumbar spine motion.  After September 
26, 2003, the lumbar spine disability was manifested by 
forward flexion to 35 degrees.

3.  The veteran's lumbar spine radiculopathy was manifested 
by radiating pain, weakness, numbness, and tingling, and 
ambulation with a limp.


CONCLUSIONS OF LAW

1.  From January 1, 1998 to October 1, 1998, the criteria for 
an evaluation in excess of 40 percent for a lumbar spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).

2.  On and after October 1, 1998, and prior to September 26, 
2003, the criteria for an evaluation in excess of 20 percent 
for a lumbar spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

3.  After September 26, 2003, the criteria for an evaluation 
in excess of 20 percent for a lumbar spine disability have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2006).

4.  The criteria for an initial evaluation in excess of 20 
percent for lumbar spine radiculopathy have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8620 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
increased evaluations for a lumbar spine disability and 
lumbar spine radiculopathy, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to post-remand re-adjudications of the 
veteran's claim for entitlement to an increased evaluation 
for a lumbar spine disability, a March 2004 letter and a 
November 2004 statement of the case satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although notice was not provided to the veteran 
prior to the initial adjudication of this claim informing him 
that a disability rating and an effective date would be 
assigned should the claim of service connection be granted, 
the Board finds that the veteran has not been prejudiced.  
"In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
The letter also essentially requested that the veteran 
provide any evidence in his possession that pertained to 
these claims.  38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule applies only to the 
veteran's lumbar spine disability, because the appeal of the 
lumbar spine radiculopathy evaluation is based on the 
assignment of an initial rating for a disability following an 
initial award of service connection for this disability.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, 
evidence contemporaneous with the claim and the initial 
rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

By a February 1991 rating decision, service connection for a 
lumbar spine disability was granted and a 20 percent 
evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295, effective April 17, 1990.  By an August 1997 
rating decision, a 40 percent evaluation was assigned under 
Diagnostic Code 5295, effective April 14, 1997.  By a 
February 1998 rating decision, a 100 percent evaluation was 
assigned from October 28, 1997 to January 1, 1998, and a 40 
percent evaluation thereafter.  In a February 1998 rating 
action, the RO proposed a reduction to a 20 percent 
evaluation.  By a July 1998 rating decision, a 20 percent 
evaluation was assigned effective October 1, 1998.  In August 
1998, the veteran appealed those rating actions.  

In a November 2004 rating decision, the RO granted service 
connection for lumbar spine radiculopathy, and assigned a 10 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5237-8620, effective September 23, 2002.  In a May 2005 
rating decision, the RO assigned a 20 percent evaluation for 
lumbar spine radiculopathy under Diagnostic Code 5237-8620, 
effective September 23, 2002.  

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the spine, effective September 
26, 2003.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2006); 67 Fed. Reg. 54345 (August 22, 2002) (codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002)); 68 Fed. Reg. 51454-58 (August 27, 2003) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (effective 
September 26, 2003)).  When a new regulation is issued while 
a claim is pending before VA, unless clearly specified 
otherwise, VA must apply the new provision to the claim from 
the effective date of the change as long as the application 
would not produce retroactive effects.  See VAOPGCPREC 7-03; 
69 Fed. Reg. 25179 (2003).  The amended versions may only be 
applied as of their effective date and, before that time, 
only the former version of the regulation may be applied.  
See VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); see also 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The RO addressed the veteran's claim for increase under both 
the old criteria in the Schedule and the current regulations.  
Thus, there is no prejudice to the veteran for the Board to 
apply the regulatory revisions of September 26, 2003 in the 
adjudication of this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Lumbar spine disability evaluation from January 1, 1998 to 
October 1, 1998

In a March 1997 VA medical record, the veteran complained of 
low back pain and walked unassisted.  Upon examination, there 
was left paraspinous muscle spasms, 2+ deep tendon reflexes, 
and no atrophy.  In an April 1997 VA record, the veteran 
noted low back pain.  There was increased pain of the left 
buttock upon external rotation and a tender lumbosacral area, 
but no atrophy and 2+ reflexes.  A November 1997 VA record 
noted the veteran was status post laminectomy.  There was 
negative straight leg raise test.  In a February 1998 VA 
record, the veteran stated that he was unemployed due to back 
pain.  In an April 1998 VA record, the veteran stated he was 
disabled due to back pain, status post laminectomy.  

An April 1998 VA spine examination was conducted.  The 
veteran reported low back pain, radiation to the left 
buttock, posterior left leg, and left foot, constant numbness 
of the lateral left thigh, and intermittent numbness of the 
distal leg and foot.  The veteran reported pain upon standing 
more than five minutes or walking more than 50 yards and had 
trouble bending and lifting.  Upon examination, there was no 
kyphosis, scoliosis, or point tenderness, but there was 
normal lumbar flexure, a well healed surgical scar, and left 
paralumbar spasm.  Bilateral lateral bending was to 15 
degrees, extension was to 15 degrees, and flexion was to 60 
degrees.  Sitting straight leg raise test was negative, but 
supine test was 80 degrees on the left and caused low back 
and buttock pain.  The veteran walked unassisted without a 
limp, could heel/toe and tandem walk, had 5/5 strength, no 
asymmetrical wasting, normal symmetrical reflexes, and intact 
sensation to pinprick, vibration, and light touch.  The 
veteran arose from a chair and got on and off the exam table 
without problems, but moved sitting to lying and back again 
by partially levering himself both ways.  A July 1998 VA 
medical record indicated the veteran stated he was unemployed 
secondary to back pain.  

During this time period, the veteran's lumbar spine 
disability was rated as 40 percent disabling for lumbosacral 
strain.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  An 
evaluation in excess of 40 percent is not available under 
prior Diagnostic Code 5295.  In addition, an evaluation in 
excess of 40 percent is not available under prior Diagnostic 
Code 5292 for limitation of lumbar spine motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002). 

The Board has considered the application of other diagnostic 
codes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  But 
the codes are not for application because there is no 
objective medical evidence of a fracture of the vertebra, 
ankylosis of the complete, cervical, dorsal, or lumbar spine, 
limitation of cervical or dorsal spine motion, intervertebral 
disc syndrome, or sacroiliac injury and weakness.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5287, 5288, 
5289, 5290, 5291, 5293, 5294 (2002).  

Lumbar spine disability evaluation on and after October 1, 
1998

A February 1999 Social Security Administration (SSA) 
determination found the veteran disabled due to disorders of 
the back.  

A February 2000 VA peripheral nerves examination was 
conducted.  The veteran reported daily, continuous, 
moderately severe low back pain, increasing left leg numbness 
and pain, and severe paraesthesias and numbness in his right 
anterolateral thigh.  He reported that walking and standing 
were aggravating factors, and an alleviating factor was lying 
on his back with his legs elevated and bent at the knees.  He 
reported that his legs became weak upon a short period of 
usage, that simple activities around the home caused flare-
ups, that he could do only short amounts of activity without 
pain, and that he could not stand and do the dishes or fold 
clothes.  

Upon examination, there was no weakness of the hip flexors, 
abductors, adductors, extensors, foot dorsiflexors, evertors, 
invertors, or plantar flexors.  There was intact toe 
dorsiflexors.  The veteran could heel/toe walk in tandem with 
full strength, but with pain.  There was decreased pain 
sensation in the left anterolateral thigh and mild and patchy 
decreased pain sensation on the anterior surface of the foot 
and the lateral aspect of the calf on the left.  There was 
stronger sensation of the soles of the feet than in other 
aspects.  There was no distal to proximal gradient of 
sensation which suggested peripheral neuropathy.  There were 
3+ bilateral patellar reflexes, 2+ adductor tendon reflexes, 
and 2+ Achilles tendon reflexes with no asymmetry.  There was 
no evidence of atrophy or fasciculation and good hair growth 
down to the ankle.  The diagnoses were chronic low back pain 
secondary to L4-S1 disc herniations and subsequent 
laminectomy and discectomy; numbness in left leg lateral 
thigh, lateral lower leg, and dorsum of foot related to left 
lumbosacral radiculopathies related to disc herniation; and 
possible bilateral S1 irritation related to surgery with 
paresthesias of the soles of feet.  An electromyography (EMG) 
study showed some nonspecific old changes in the lower 
extremity consistent with the old radiculopathy.  A magnetic 
resonance imaging (MRI) scan showed significant epidural 
fibrosis involving the left anterolateral spinal canal 
causing compression and engulfing the L5 and S1 nerve roots.  
There was a question of an L5, S1 small left posterolateral 
disc extrusion.  

A February 2000 VA spine examination was conducted.  The 
veteran reported low back pain that was 8 out of 10, 
continuous, and aggravated by prolonged standing or lifting, 
and sitting, but partially relieved by rest.  The veteran 
reported he used a cane intermittently and had been unable to 
hold a job since the 1997 surgery.  The veteran stated that 
there was a significant increase in pain after walking longer 
than 25-30 yards, standing for less than 5 minutes, sitting 
for less than 10 minutes, driving for less than 20-30 
minutes, and climbing less than 15-20 stairs.  Upon 
examination, the veteran walked with a mild antalgic gait 
secondary to apparent back pain.  There was flexion to 40 
degrees and extension to 18 degrees, with pain at the end 
range of motion, but no obvious muscle spasm or significant 
atrophy of the paraspinous musculature.  Sitting straight leg 
raise test produced referred pain and supine straight leg 
raise test produced radicular pain, more on the left.  The 
scar was well-healed and non-tender to palpation.  The 
examiner noted that imaging studies showed no evidence of 
fractures or subluxation, but showed mild degenerative disc 
disease and mild disc space narrowing at L4-5 and L5-S1.

A March 2000 VA MRI report impression noted findings 
consistent with epidural fibrosis in the left anterolateral 
spinal canal causing compression of the thecal sac and 
engulfing the descending left L5 nerve root.  

March 2000 private medical records indicated a normal nerve 
conduction study.  An EMG of the left lower extremity was 
within normal limits except for some decrease in interference 
pattern.  There was no evidence of ongoing denervation.  

A June 2000 VA medical record indicated the veteran reported 
low back and left leg pain, with leg numbness.  There was no 
spine tenderness, normal and symmetrical deep tendon 
reflexes, intact sensation, and normal leg raise test.  

Private medical records show that the veteran was 
hospitalized from July 4 to July 10, 2000 for increasing 
depression and suicidal thoughts.  On admission, the veteran 
complained of severe back pain radiating to the left hip and 
left lower extremity.  Upon examination, extremity range of 
motion was limited, especially on the left.  There was 
diminished sensation of the left lower extremity, steady gait 
with a limp, no abnormal fasciculations, no abnormal 
involuntary movements, benign deep tendon reflexes, and 
benign Babinski's.   The discharge diagnoses included history 
of chronic back pain problems and history of disk injury.  

An August 2000 VA medical record indicated the veteran 
reported increased low back pain.  Upon examination, left 
straight leg raised elicited pain.  

In a November 2000 private medical record, the veteran stated 
he had low back pain that was burning and throbbing, and left 
leg pain that gave out and caused a pounding, burning numb 
sensation, radiating to the posterior aspect of the left 
thigh and calf.  The veteran rated his pain as 9 out of 10, 
worse at midday and with walking, sitting, and lifting, but 
better with raised legs and medication.  The veteran reported 
that he could only walk about 50 yards and had decreased 
sleep with frequent awakenings, but that he was able to take 
his medications and feed and bathe himself.  Upon 
examination, the veteran was in obvious discomfort and moved 
constantly throughout the examination.  The veteran was able 
to heel/toe stand, squat halfway to the floor and stand, but 
could not bend and touch his mid thigh and stand.  There was 
positive straight leg raise on the left at 35 degrees with 
electrical sensation down his left leg.  Lower extremity 
sensation was intact to cold and touch.  There were no hair 
pattern changes, skin changes, or muscle atrophy.  Bilateral 
knee and ankle reflexes were 2+ and equal.  The assessment 
was left L5 radiculopathy.  

In a December 2000 private medical record, the veteran 
reported low back and left leg pain, 8 out of 10, with 
medicine providing very little relief.  There was no bowel or 
bladder dysfunction.  Other December 2000 private records 
indicated the veteran complained of pain of 7 out of 10.  The 
veteran reported no bowel or bladder dysfunction.  January 
2001 private records indicated the veteran complained of back 
pain radiating into his left leg and hip.  The assessments 
included herniated nucleus pulposus L5, L4-5, L5-S1 fibrosis 
engulfing the nerve root and oppression of the thecal sac, 
and central canal stenosis.  In a March 2001 private record, 
the veteran reported back and nerve pain.  The assessment was 
herniated nucleus pulposus and left L5 nerve root 
impingement.  In an April 2001 private record, the veteran 
complained of back and leg pain and nerve problems.  The 
assessment was herniated nucleus pulposus.  May 2001 records 
assessed low back pain and L5-S1 nerve root impingement.  

June 2001 private medical records noted the veteran reported 
back pain and assessed L5 left neural root compression and 
central canal stenosis of L4-5.  July 2001 private records 
assessed low back pain, left nerve root impingement, and 
central canal stenosis.  August 2001 private records assessed 
L4-5 herniated nucleus pulposus, low back pain, left nerve 
root impingement, and central canal stenosis.  In September 
2001 private records, the veteran reported back and left leg 
pain.  The assessments included L4-5 herniated nucleus 
pulposus, left nerve root impingement, and central canal 
stenosis.  An October 2001 private record noted a decreased 
range of back motion.  Low back pain was assessed.  In a 
December 2001 private record, the veteran reported back and 
leg pain.  The assessments were L4-5 herniated nucleus 
pulposus, nerve root impingent, and central canal stenosis.  

In a February 2002 private medical record, the veteran 
reported back pain that ranged from very severe to the worst 
pain possible, and completely interfered with general 
activities, normal work, sleep, enjoyment of life, mood, 
ability to concentrate, and relations with other people.  
Upon examination, there was low back tenderness with pain on 
flexion.  Sitting straight leg raises were 90 degrees on the 
right and 80-85 degrees on the left.  Lying straight leg 
raises were 80 degrees on the right and 70 degrees on the 
left.  The veteran reported pain in the left calf if the leg 
was straightened out and a pulling sensation on the left side 
of the back as the left leg was straightened out.  Patella 
reflexes were 2+ bilaterally, and there was equal strength in 
the upper and lower extremities.  The assessment was lumbago.  
In a March 2002 private record, the veteran reported moderate 
to severe back pain that completely interfered with general 
activities, normal work, sleep, enjoyment of life, mood, 
ability to concentrate, and relations with other people.  
Upon examination, there was tenderness of mid back to low 
back with pain on flexion.  The assessment was lumbago.  

In an April 2002 private medical record, the veteran reported 
moderate to severe chronic back pain that completely 
interfered with general activities, normal work, sleep, 
enjoyment of life, mood, ability to concentrate, and 
relations with other people.  There was tenderness of the mid 
to low back with pain on flexion.  The assessment was 
lumbago.  In May and June 2002 private records the veteran 
reported moderate to severe chronic back pain that completely 
interfered with general activities, normal work, sleep, 
enjoyment of life, mood, ability to concentrate, and 
relations with other people.  There was tenderness of the mid 
to low back with pain on flexion.  The assessment was 
lumbago.  In a July 2002 private record, the veteran reported 
very severe chronic back pain that completely interfered with 
general activities, normal work, sleep, enjoyment of life, 
mood, ability to concentrate, and relations with other 
people.  There was tenderness of the paraspinous muscles in 
the thoracic and lumbar region.  Lumbago was assessed.  

Private medical records indicated that the veteran was 
hospitalized from June 27, 2002 to July 1, 2002 due to 
depression and suidicial thoughts.  Upon admission, extremity 
range of motion appeared adequate and peripheral pulses 
appeared benign.  Neurological examination indicated thin 
muscle mass, adequate size, tone and strength, adequate hand 
grip, sensory was intact to touch, steady gait despite a 
limp, minor tremulousness, benign deep tendon reflexes, and 
benign Babinski.  The discharge diagnoses included history of 
back injuries and disk problems.  

An August 2002 private medical record noted the veteran 
reported chronic back pain, increased discomfort, and 
numbness down the left leg into the foot.  The veteran 
reported very severe pain that completely interfered with 
general activities, normal work, sleep, enjoyment of life, 
mood, ability to concentrate, and relations with other 
people.  There was tenderness of the lumbar region muscles, 
left greater than right, sitting straight leg raise test was 
negative on the right, sitting straight leg raise test was 
60-70 degrees on the left, before pain in the left hip, and 
there was tenderness of the left greater trochanter and 
buttock.  The veteran changed position frequently due to 
discomfort and ambulated with a limp.  Lumbago was assessed.  
In a September 2002 private record, the veteran reported 
moderate to severe chronic lumbar pain that completely 
interfered with general activities, normal work, sleep, 
enjoyment of life, mood, ability to concentrate, and 
relations with other people.  There was tenderness of the 
lumbar paraspinous muscles.  Lumbago was assessed.  

An October 2002 private medical record noted the veteran 
reported moderate to severe chronic lumbar pain that 
completely interfered with general activities, normal work, 
sleep, enjoyment of life, mood, ability to concentrate, and 
relations with other people.  There was tenderness of the 
lumbar paraspinous muscles and pain on flexion.  The 
assessment was lumbago.  In a December 2002 private record, 
the veteran reported moderate to severe chronic lumbar pain, 
that completely interfered with general activities, normal 
work, sleep, enjoyment of life, mood, ability to concentrate, 
and relations with other people.  There was tenderness of the 
lumbar paraspinous muscles and pain on flexion.  Lumbago was 
assessed.  

In a January 2003 private medical record, the veteran 
reported severe chronic lumbar pain that completely 
interfered with general activities, normal work, sleep, 
enjoyment of life, mood, ability to concentrate, and 
relations with other people.  There was tenderness of the 
lumbar paraspinous muscles and pain on flexion.  Lumbago was 
assessed.  A February 2003 private record noted the veteran 
reported moderate to severe chronic lumbar pain that 
completely interfered with general activities, normal work, 
sleep, enjoyment of life, mood, ability to concentrate, and 
relations with other people.  There was tenderness of the 
lumbar paraspinous muscles and pain on flexion.  The 
assessment was lumbago.  

At the August 2003 Board hearing, the veteran stated that his 
medication never completely stopped the back pain.  He also 
asserted that he often goes three or four nights without 
sleep and hasn't worked sine 1997 due to back pain.  Upon 
waking in the morning, he reported that his back was stiff, 
and he had problems with lifting, bending, muscle spasms, and 
sitting, standing, driving, and flare-ups.  

In a November 2003 statement, the veteran asserted that he 
had been receiving SSA benefits since 1997 and had been 
hospitalized twice for back pain and anxiety. 

A March 2005 VA spine examination was conducted.  The veteran 
reported that he experienced over 100 episodes of significant 
back pain per year requiring incapacitation or bed rest, 
which lasted one to two days.  The veteran also reported 
weakness, stiffness, swelling, a sense of catching, give way, 
easy fatigability, and lack of endurance.  The veteran also 
noted numbness, bilateral leg weakness, gait unsteadiness, 
occasional falls requiring the use of a cane, but no use of 
corrective shoes, active infections, or constitutional bone 
disease.  The veteran described his pain as 4 out of 10, and 
aching, burning, dull, grinding, sharp, sore, and throbbing.  
The pain was continuous but was precipitated or intensified 
by bending, sitting, standing, walking, and weather changes.  
The pain was partially alleviated by ceasing the activities 
of daily living and initiating pain, rest, and analgesic 
medication.  The veteran stated that he could not walk more 
than 50 to 75 feet, stand for more than 15 minutes, sit for 
more than 30-45 minutes, and drive more than 30-45 minutes, 
without significant back pain.  The veteran avoided stairs, 
had difficulty with activities of daily living, particularly 
dressing, and was not involved in recreational activities 
that required prolonged standing, walking or running.  

Upon examination, there were complaints of pain, grimacing, 
guarding, motion restriction, and function restriction.  The 
examiner noted abnormal gait and posture, mild loss of lumbar 
lordosis, no fixed spinal deformity, no ankylosis, and no 
abnormality of the back musculature.  There was tenderness to 
palpation over the lumbar spine.  There was flexion to 35 
degrees, extension to 15 degrees, right lateral bending to 20 
degrees, left lateral bending to 22 degrees, right rotation 
to 15 degrees, and left rotation to 23 degrees.  Range of 
motion testing was completed after repetitive motion and 
represented the maximum motion without the onset of 
significant pain - any attempted motion beyond the 
measurement resulted in complaints of pain and loss of 
function.  There was negative Waddell's sign, no swelling, no 
paraspinal muscle spasm, and no atrophy.  The surgical scar 
was well-healed.  Neurological examination demonstrated 
intact L4, L5, and S1 nerve roots, 1+ knee and ankle deep 
tendon reflexes, 5/5 motor strength bilaterally, positive 
straight leg raise test, and no neuropathy or pathological 
reflexes.  Imaging studies showed alignment of the 
intervertebral spaces, and no evidence of acute injury, 
subluxation, spondylosis, or spondylisthesis.  The impression 
was lumbar spine failed low back syndrome with intervertebral 
disc syndrome.  

A March 2005 VA peripheral nerves examination was conducted.  
The veteran reported that it was hard to get around although 
he didn't ambulate with a cane.  The veteran reported 
radiating back pain down his bilateral lower extremities, 
more on the left, from the left anterior and posterior thigh 
down to the bottom of his left foot, from his right posterior 
thigh to the bottom of his right foot, and numbness and 
tingling in the bilateral lower extremities, left greater 
than right.  The veteran denied bowel or bladder incontinence 
or significant gait unsteadiness.  Upon examination, there 
was intact deltoid, biceps, and triceps flexion and 
extension, and intact hand grip.  There was bilateral lower 
extremity strength of 5/5, no significant muscle spasticity 
or rigidity, symmetrical muscle bulk, and straight leg raise 
examination was 30 degrees on the right and 15-20 degrees on 
the left.  Deep tendon reflexes were 2+ in the bilateral 
biceps, triceps, brachoradialis, knee jerk, and ankle jerk.  
There was no Babinski or Hoffman's sign.  There was decreased 
pinprick and temperature on the left medial and lateral leg 
and medial foot.  There was a normal based gait, with a 
slight limp on the left due to low back pain, and the veteran 
was able to heel, tiptoe, and tandem walk.  The examiner 
noted no significant weakness in the bilateral lower 
extremities, normal bilateral deep tendon reflexes, but 
subjective report of decreased left lower extremity sensory 
examination.  

The veteran's lumbar spine disability is currently rated as 
20 percent disabling for limitation of lumbar spine motion 
with muscle spasm.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2006).

Under the previous rating criteria for a lumbar spine 
disability, slight, moderate, and severe limitation of the 
lumbar spine motion are assigned a 10, 20, or 40 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  Additionally, a 20 percent evaluation was assigned 
for muscle spasm on extreme forward bending, and unilateral 
loss of lateral spine motion in standing position; a 40 
percent evaluation was assigned for severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).

Under the revised rating criteria for low back disabilities 
beginning on September 26, 2003, a 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine; a 50 
percent evaluation is assigned when there is unfavorable 
ankylosis of the entire thoracolumbar spine; a 40 percent 
evaluation is assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the thoracolumbar spine; and a 20 percent 
evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or 
with muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula) (2006).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the lumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 
38 C.F.R. § 4.71a, Plate V (2006).  

Under the revised rating criteria for intervertebral disc 
syndrome, a 40 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, and a 60 percent evaluation 
is assigned for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(1).

Also under the revised rating criteria for spine 
disabilities, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  

The evidence of record prior to September 26, 2003 indicates 
that the veteran consistently reported moderate to severe low 
back pain.  A February 2002 VA examination noted 18 degrees 
extension, flexion to 40 degrees, and no muscle spasm, but 
mild degenerative joint disease and mild disc space 
narrowing.  Various records noted the veteran had a steady 
gait, but ambulated with a limp.  There was decreased range 
of lumbar spine motion.  The evidence from this time period 
did not, however, demonstrate listing of the spine, 
Goldthwaite's sign, marked limitation of forward bending, and 
no loss of lateral motion with osteo-arthritic changes, joint 
narrowing, or abnormal mobility.  Accordingly, an evaluation 
in excess of 20 percent is not warranted prior to September 
26, 2003.  

The Board has considered the application of other diagnostic 
codes in effect prior to September 26, 2003.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  But the codes are not for 
application because there is no objective medical evidence of 
a fracture of the vertebra, ankylosis of the complete, 
cervical, dorsal, or lumbar spine, limitation of cervical or 
dorsal spine motion, intervertebral disc disease, or 
sacroiliac injury and weakness.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 
6293, 5294 (2002).  

The evidence of record after September 26, 2003 indicates 
lumbar flexion to 35 degrees and no muscle spasm.  
Accordingly, an evaluation in excess of 20 percent is not 
warranted because the objective medical evidence of record 
does not show forward flexion of the thoracolumbar spine 
limited to 30 degrees or less and does not show favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.

Additionally, an evaluation in excess of 20 percent under the 
revised diagnostic code for intervertebral disc syndrome is 
not warranted because the record did not demonstrate any 
incapacitating episodes.  Although the veteran reported that 
he had 100 episodes of significant back pain that required 
bed rest or incapacitation per year, there is no objective 
medical evidence of bed rest and treatment required by a 
physician due to the veteran's lumbar spine disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006); see Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board notes that the veteran's lumbar spine disability is 
already assigned a separate rating for the neurological 
component of the disability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, Note (1).  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45 (2006), 
which address the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  See 
Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  Throughout the 
time period, the veteran reported moderate to severe low back 
pain, weakness, stiffness, swelling, catching, give-way, easy 
fatigability, and lack of endurance.  The veteran reported an 
unsteady gait, and that he could not walk more than 50-75 
feet, could not stand for more than 15 minutes, could not sit 
for more than 30-45 minutes, and could not drive for more 
than 30-45 minutes without back pain.  The veteran also 
reported that he had difficulty with some activities of daily 
living, including dressing.  The March 2005 VA examiner noted 
that upon examination, there were complaints of pain, 
grimacing, guarding, and motion and function restriction.  
The medical evidence of record, however, noted no atrophy, 
good strength, no swelling, normal gait with a limp, and no 
paraspinal muscle spasm.  The veteran is not entitled to an 
increased evaluation based on these provisions because the 
evidence of record does not show additional functional 
impairment, fatigability, incoordination, weakness, or pain 
beyond that already contemplated within a 20 percent 
evaluation.  38 C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. 
App. at 206.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased initial evaluation of lumbar spine radiculopathy

The veteran's lumbar spine radiculopathy was rated under 
Diagnostic Code 5237-8620.  The hyphenated code used for 
rating the veteran's disability was intended to show that the 
veteran's disability included both limitation of lumbar spine 
motion, 38 C.F.R. § 4.71a, Diagnostic Code 5237 and neuritis 
of the sciatic nerve, 38 C.F.R. § 4.124a, Diagnostic Code 
8620.  See 38 C.F.R. § 4.27 (2006).  

In a February 2002 private medical record, the veteran 
reported back pain that ranged from very severe to the worst 
pain possible.  Upon examination, sitting straight leg raises 
were 90 degrees on the right and 80-85 degrees on the left.  
Lying straight leg raises were 80 degrees on the right and 70 
degrees on the left.  The veteran reported pain in the left 
calf if the leg was straightened out and a pulling sensation 
on the left side of the back as the left leg was straightened 
out.  Patella reflexes were 2+ bilaterally, and there was 
equal strength in the upper and lower extremities.  The 
assessment was lumbago.  In private records from March 2002 
to July 20002, the veteran reported, the veteran reported 
moderate to very severe back pain.  Upon examination, there 
was tenderness of the lumbar spine with pain on flexion.  The 
assessment was lumbago.  

Private medical records indicated that the veteran was 
hospitalized from June 27, 2002 to July 1, 2002 due to 
depression and suicidal thoughts.  Neurological examination 
indicated thin muscle mass, adequate size, tone and strength, 
adequate hand grip, sensory intact to touch, steady gait 
despite a limp, minor tremulousness, benign deep tendon 
reflexes, and benign Babinski.  The discharge diagnoses 
included history of back injuries and disk problems.  

An August 2002 private medical record noted the veteran 
reported very severe chronic back pain, increased discomfort, 
and numbness down the left leg into the foot.  There was 
tenderness of the lumbar region muscles, left greater than 
right, sitting straight leg raise test was negative on the 
right, sitting straight leg raise test was 60-70 degrees on 
the left, before pain in the left hip, and there was 
tenderness of the left greater trochanter and buttock.  The 
veteran changed position frequently due to discomfort and 
ambulated with a limp.  Lumbago was assessed.  In private 
records from September 2002 to February 2003, the veteran 
reported moderate to severe chronic lumbar pain.  There was 
tenderness of the lumbar paraspinous muscles.  Lumbago was 
assessed.  

A March 2005 VA spine examination was conducted.  The veteran 
reported numbness, bilateral leg weakness, gait unsteadiness, 
occasional falls requiring the use of a cane, but no use of 
corrective shoes, active infections, or constitutional bone 
disease.  The veteran described his pain as 4 out of 10, 
aching, burning, dull, grinding, sharp, sore, and throbbing.  
The pain was continuous but was precipitated or intensified 
by bending, sitting, standing, walking, and weather changes.  
The pain was partially alleviated by ceasing the activities 
of daily living and initiating pain, rest, and analgesic 
medication.  The veteran stated that he could not walk more 
than 50 to 75 feet, sit for more than 30-45 minutes, stand 
for more than 15 minutes, or drive more than 30-45 minutes 
without significant back pain.  The veteran avoided stairs, 
had difficulty with activities of daily living, particularly 
with dressing, and was not involved in recreational 
activities that required prolonged standing, walking or 
running.  Upon examination, there was negative Waddell's 
sign, no swelling, no paraspinal muscle spasm, and no 
atrophy.  Neurological examination of the lower extremities 
demonstrated intact L4, L5, and S1 nerve roots, 1+ deep 
tendon reflexes in the knees and ankles, 5/5 motor strength 
bilaterally, and positive straight leg raise test.  There 
were no obvious neuropathy or pathological reflexes.  The 
impression was lumbar spine failed low back syndrome with 
intervertebral disc syndrome.  

A March 2005 VA peripheral nerves examination was conducted.  
The veteran reported radiating back pain down his bilateral 
lower extremities, more on the left, from the left anterior 
and posterior thigh down to the bottom of his left foot, from 
his right posterior thigh to the bottom of his right foot, 
and numbness and tingling in the bilateral lower extremities, 
left greater than right.  The veteran denied bowel or bladder 
incontinence or significant gait unsteadiness.  Upon 
examination, there was intact deltoid, biceps, and triceps 
flexion and extension, and intact hand grip.  There was 5/5 
bilateral lower extremity strength, no significant muscle 
spasticity or rigidity, symmetrical muscle bulk, and straight 
leg raise examination was 30 degrees on the right and 15-20 
degrees on the left.  Deep tendon reflexes were 2+ in the 
bilateral biceps, triceps, brachoradialis, knee jerk, and 
ankle jerk.  There was no Babinski or Hoffman's sign.  There 
was decreased pinprick and temperature on the left medial and 
lateral leg and medial foot.  There was a normal based gait, 
with a slight limp on the left due to low back pain, and the 
veteran was able to heel, tiptoe, and tandem walk.  The 
examiner noted no significant weakness in the bilateral lower 
extremities, normal bilateral deep tendon reflexes, but 
subjective report of decreased left lower extremity sensory 
examination.  

The veteran's current 20 percent evaluation contemplates 
moderate incomplete paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8620 (2006).  Under the rating criteria for 
neuritis of the sciatic nerve, a 40 percent evaluation is 
assigned for moderately severe incomplete paralysis; a 60 
percent evaluation is assigned for severe incomplete 
paralysis of the sciatic nerve, with marked muscular atrophy; 
and a 80 percent evaluation is assigned for complete 
paralysis of the sciatic nerve produces the foot dangling and 
dropping, with no active movement possible of muscles below 
the knee, and flexion of the knee is either lost or very 
weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8620.

The Board finds that an evaluation in excess of 20 percent is 
not supported by the objective medical evidence of record.  
The veteran consistently reported radiating low back pain and 
weakness, numbness, and tingling of the lower extremities, 
left more than right.  The medical evidence of record, 
however, found the veteran ambulated with a limp, had normal 
gait, decreased pain sensation, positive straight leg raise 
test, and normal reflexes.  Radiculopathy, disk herniation, 
and nerve impingment were assessed.  In the most recent VA 
examination, the examiner noted subjective reports of 
decreased left lower extremity sensory examination.  These 
findings do not demonstrate moderately severe incomplete 
paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8620.  
Accordingly, an evaluation in excess of 20 percent is not 
warranted.

The Board has also considered, throughout the applicable time 
period, the issue of whether the veteran's lumbar spine 
disability and radiculopathy presents an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b) (2005); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this regard, the Board notes that the evidence 
does not show that the veteran required frequent periods of 
hospitalization.  Moreover, although the veteran asserted 
that he was unable to work due to his lumbar spine disability 
and received SSA benefits due to low back disorders, there 
was no other evidence of record that showed the disability 
interfered markedly with employment beyond that contemplated 
in the assigned rating.  The evidence also did not otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of any additional factors, the 
RO's failure to consider referral of this issue for 
consideration of an extraschedular rating did not prejudice 
the veteran.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. 49.


ORDER

From January 1, 1998 to October 1, 1998, an increased 
evaluation for a lumbar spine disability is denied.

On and after October 1, 1998, but prior to September 26, 
2003, an increased evaluation for a lumbar spine disability 
is denied.

On and after October 1, 1998, and after September 26, 2003, 
an increased evaluation for a lumbar spine disability is 
denied.

An initial evaluation in excess of 20 percent for lumbar 
spine radiculopathy is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


